FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL SMITH,                                     No. 10-16677

               Plaintiff - Appellant,             D.C. No. 2:09-cv-00648-GEB-
                                                  GGH
  v.

GMAC MORTGAGE CO., Affiliates and                 MEMORANDUM *
subscribers,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Samuel Smith appeals pro se from the district court’s judgment dismissing

his action alleging Truth in Lending Act (“TILA”) and Home Ownership and

Equity Protection Act (“HOEPA”) claims. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. King v. California, 784 F.2d 910, 912 (9th Cir.

1986). We affirm.

      The district court properly dismissed Smith’s TILA claim seeking damages

as time-barred because Smith did not file his action within one year of the alleged

violations. See 15 U.S.C. § 1640(e) (an action for damages must be brought within

one year of the alleged violation).

      The district court properly dismissed Smith’s TILA claim seeking rescission

because the loan at issue was a “residential mortgage transaction” and therefore

could not be rescinded under TILA. 15 U.S.C. § 1635(e)(1) (the right of rescission

does not apply to a “residential mortgage transaction”); id. § 1602(x) (defining a

“residential mortgage transaction”). Likewise, the district court properly dismissed

Smith’s HOEPA claim. See 15 U.S.C. §§ 1639, 1602(bb)(1) (exempting

“residential mortgage transactions” from the requirements of HOEPA).

      Smith’s remaining contentions, including those concerning fraud, are

unpersuasive.

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                   10-16677